DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed on 11/13/2019 in which claims 1-20 are pending and are subject to restriction/election as discussed below.
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to a method for initiating the installment plan, classified in CPC class G06Q/20, subclass 24. A utility of this invention is “receiving, by a network computer, a request message comprising interaction data for an interaction with a user, the interaction data including an account identifier for an account of the user; determining, by the network computer, that the interaction is eligible for an installment plan by analyzing the interaction data; based on determining that the interaction is eligible for the installment plan, transmitting, by the network computer, data identifying the installment plan; receiving, by the network computer, acceptance of the installment plan by the user; and responsive to confirming the acceptance, initiating, by the network computer, the installment plan.”
II.	Claims 19-20, drawn to a method for receiving a settlement request associated with an installment plan and a total amount associated with a user, classified in CPC class G06Q/20, subclass 24. A utility of this invention is, “receiving, by a network computer from a resource provider computer, a settlement request associated with an installment plan and a total amount associated with a user account; transmitting, by the network computer to the resource provider computer, a settlement response associated with the installment plan and the total amount; configuring, by the network computer, an installment record, the installment record comprising a plurality of installment times; and based on occurrence of an installment time, of the plurality of installment times in the installment record, transmitting, by the network computer to an authorizing computer, installment data associated with the installment record to an authorizing computer, wherein the authorizing computer transmits an installment payment request to a user responsive to receiving the installment data from the network computer.”
3.	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not 
Restriction for examination purposes as indicated is proper because the inventions are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the inventions require a different field of search (for example, searching different databases, different electronic resources, and/or employing different search queries) even though they are classified in the same CPC Class/ Subclass. 
4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention. 
5.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571) 272-2981.  The examiner can normally be reached on 8:00-5:00 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached at (571) 270-1360. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.S./
Examiner, Art Unit 3693       
                                                                                                                                                  Feb. 24, 2021 


/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 24, 2021